IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP -77,002




EX PARTE DARRELL WAYNE BIVENS, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 296-81350-2012
                        IN THE 296TH  DISTRICT COURT FROM COLLIN COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of failing to register as a sex offender.  He was sentenced to three years’ imprisonment.  He did not
appeal his conviction.
            Applicant committed indecency with a child when he was sixteen years old.  He was certified
as an adult and, after a period of deferred adjudication, was sentenced to two years’ imprisonment.
He fully discharged that sentence on approximately November 13, 1998.  Because he was under
seventeen years’ of age at the time of that offense, his crime was not considered a “sexually violent
offense”.  Texas Code Crim. Pro. Art. 62.001(6).  His duty to register as a sex offender therefore
expired on the tenth anniversary of the discharge of that sentence.  Texas Code Crim. Pro. Art.
62.12(b).  The offense date alleged in this indictment was over three years after Applicant’s duty to
register as a sex offender had expired. 
            The State and the trial court agree that Applicant has established by clear and convincing
evidence that a jury would acquit him of the charge. 
            Relief is granted.  The judgment in Cause No. 296-81350-2012 in the 296th Judicial District
Court of Collin County is set aside, and Applicant is remanded to the Collin County Sheriff to
answer the charge against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered:  March 27, 2013
Do Not Publish